ORDER

PER CURIAM.
Antoine Echols appeals from the dismissal of his legal malpractice claim for failure to state a cause of action against Mark S. Fred-man. Fredman complains that Echols’ pro se brief fails to comply with the requirements of Rule 84.04 in that the points relied on in the briefs are vague and do not identify wherein and why the trial court erred, and further, the brief did not contain a fair and concise statement of the relevant facts. See Thummel v. King, 570 S.W.2d 679 (Mo.banc 1978). We agree.
In the exercise of our discretion, we have reviewed the record for plain error pursuant to Rule 84.13(c). We find no manifest injustice or miscarriage of justice. An extended opinion would have no precedential value. Accordingly, we affirm pursuant to Rule 84.16(b). .